PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/205,907
Filing Date: 30 Nov 2018
Appellant(s): Shaw et al.



__________________
JEFFREY C. WOODWORTH
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Efremov et al. (US 20100172411 A1).
















(2) Response to Argument
I. Rejection of Independent claims 7 and 15 under U.S.C. § 102 
Firstly on Page 5 of the Appeal Brief Filed 11/23/2020, Regarding Claim 7, Appellant argues that Efremov fails to teach “generat[ing] a prediction of a current video frame based on spatially shifting a previous frame”. Examiner respectfully disagrees. In Paragraph 94 Efremov teaches, “Some embodiments of the invention exploit the fact that both LDR and HDR frames contain the same scenes. Therefore the optical flow should be the same for both of them. In such embodiments, the same motion vectors computed for LDR frames are also used for residual frames. Data structure 38 may include only one set of motion vectors. In alternative embodiments of the invention, motion vectors are computed separately for LDR and residual frames and both sets of motion vectors are stored in encoded image data 38.” Motion vectors are used to generate predictions of a current video frame based on spatially shifting a previous frame by the very basic nature of how motion vectors are utilized. This also clearly and unambiguously teaches that motion vectors may be computed separately for LDR and residual frames.
	Appellant further argues that Efremov fails to teach “comput[ing] a difference frame indicating differences between the current video frame and the prediction of the current video frame”. Examiner respectfully disagrees. In Paragraph 39, Efremov teaches “Block 30 computes a difference between predicted HDR image 29 and the image of HDR data 12 to provide a residual image 32. Residual image 32 is encoded/compressed in block 34 and output as residual image data 35 to encoded image data 38. Block 34 may comprise filtering and quantizing residual image 32 to remove information that will not have a discernable effect (or, with more aggressive filtering and/or quantization an excessively deleterious effect) on the fidelity of a HDR image reconstructed from encoded image data 38.” This very clearly teaches computing a difference frame indicating differences between a current video frame and the prediction of the current video frame. Appellant argues that the HDR image frames are not generated based on spatially shifting a previous frame, as discussed above. In Paragraph 47 Efremov teaches “FIG. 3 shows a method 70 according to a more specific example embodiment. Method 70 encodes video frames in a way that complies with the standards set by the Motion Pictures Experts Group (MPEG) standards. Method 70 receives two incoming streams of video data. A stream containing HDR frames 74 is received at input 72. A stream containing LDR frames 76 is received at input 78. LDR frames 76 may be derived from HDR frames 74 or some precursor of HDR frames 74 upstream from input 78.”  In Paragraph 94, Efremov teaches “Some embodiments of the invention exploit the fact that both LDR and HDR frames contain the same scenes. Therefore the optical flow should be the same for both of them. In such embodiments, the same motion vectors computed for LDR frames are also used for residual frames. Data structure 38 may include only one set of motion vectors. In alternative embodiments of the invention, motion vectors are computed separately for LDR and residual frames and both sets of motion vectors are stored in encoded image data 38.” 
This very clearly describes both HDR and LDR frames being based on MPEG Standards, including the use of motion vectors to arrive at the current frame, which means that current video frames may be generated based on spatially shifting a previous frame. Thus, the teachings of Efremov are clearly arranged as required by the claim. 
II. Rejection of Independent Claim 1, and Dependent Claims 6, 8-10, 16-17, and 20 under U.S.C. § 102
Appellant on Page 8 of the Appeal Brief Filed 11/23/2020 argues that Efremov fails to teach “determin[ing] spatial variances of the motion predicted version of the current video frame” and “restor[ing] color differences in the weighted difference frame based on determined spatial variances”. However, examiner respectfully disagrees. In Paragraph 54, Efremov teaches “The inventors consider that a good color space for use in representing HDR image data is a combination of the CIE 1976 Uniform Chromacity Scales (u.sub.0, v.sub.0) with the gamma correction of the sRGB color space. Other color spaces could also be used. In one example, Incoming LDR frames 76 are represented in the sRGB color space while incoming HDR frames 74 are represented in the CIE XYZ (2E standard observer) color space. In this case, block 92A comprises converting LDR pixels from the sRGB color space to the l.sub.ldru.sub.ldrv.sub.ldr space. This can be done by computing the CIE XYZ color coordinates and then computing luma and u' and v' color coordinates from the XYZ values. The XYZ values may be determined using the sRGB conversion formulas given in IEC 61966-2-1:1999. Multimedia systems and equipment--Colour measurement and management--Part 2-1: Colour management--Default RGB colour space--sRGB. International Electrotechnical Commission, 1999.” In Paragraph 61, Efremov teaches “FIGS. 4A through 4F show how the luma values of a LDR frame relate to the luma values of a corresponding HDR frame. Each of these Figures applies a different tone mapping function to derive an LDR image from an example HDR image. These tone mapping functions provide generally linear relationships between l.sub.ldr and l.sub.hdr at lower values. There is more variation between the tone mapping functions for higher luminance values. In each of FIGS. 4A to 4D, LDR luma values are plotted on the horizontal axis and HDR luma values are plotted on the vertical axis. The points marked X indicate the pixel values of corresponding pixels in the LDR and HDR images.” This clearly teaches spatial variance maps
 In Paragraph 72, Efremov teaches “A properly chosen prediction function can reduce the amount of data that encodes HDR frames significantly. Despite this saving, residual frames can still contain a significant amount of noise that does not visibly improve the quality of reconstructed HDR images. The compression ratio can be improved without causing a noticeable reduction in image quality by filtering the residual frames to reduce or eliminate this noise. Block 98 filters the residual frames. The signal in residual frames is often relatively close to the visibility threshold. Therefore, filtering can result in significant reduction of data without significant degradation in the quality of HDR images reconstructed from the data.” In Paragraph 73 it teaches “An output of block 98 is a residual frame in which high frequencies have been attenuated in those regions where they are not visible. FIG. 5 shows a method 110 that may be applied for filtering residual frames. Method 110 may be performed in the context of an encoding method according to the invention but also has application in other contexts where it is desired to reduce the amount of data representing an image without introducing visible artifacts into the image.” In Paragraph 76, it teaches “A prototype embodiment uses the CDF 9/7 discrete wavelet basis (which is used also for the lossy compression of images according to the JPEG-2000 standard). This wavelet basis gives a good trade-off between smoothness and computational efficiency. In the prototype, only the three finest scales of the wavelet decomposition are used since filtering of lower spatial frequencies at coarser scales could lead to noticeable artifacts.” In Paragraph 77, it teaches, “In block 120 a function such as a contrast sensitivity function (CSF) is applied to account for the lower sensitivity of the human visual system for high spatial frequencies. Applying the CSF involves weighting each band of wavelet coefficients by a constant value. Example weighting factors for a viewing distance of 1700 pixels are given in Table 2.” In Paragraph 78, it teaches “Human visual channels have limited phase sensitivity. This provides a further opportunity to discard information without noticeable degradation of reconstructed images. A masking signal does not only affect regions where the values of wavelet coefficients are the highest, but it may also affect neighboring regions. Phase uncertainty also reduces the effect of masking at edges, as opposed to textures which show higher amounts of masking.” In Paragraph 81, Efremov et al. teaches “Each CSF-weighted coefficient for the residual frame, R.sub.CSF, is compared to the value of the corresponding threshold elevation T.sub.e calculated from original HDR frame 114. If R.sub.CSF is smaller than the visibility threshold T.sub.e from Equation (16), the coefficient may be set to zero without introducing changes in the eventual reconstructed image that are noticeable.” In Paragraph 91, it explicitly teaches “In block 102 the residual values are encoded. When the residual values are 8-bit values they can be encoded using ordinary MPEG compression (e.g. MPEG-4 compression). In a prototype embodiment, the quantized residual values, [circumflex over (r)].sub.l, and chroma residual values r.sub.u and r.sub.v are MPEG encoded after rounding them to the nearest integer value. Note that the operations applied to obtain residual values are approximately linear in cases where the prediction function is nearly linear and the effect of the adaptive quantization of Equation (18) is minimal. In such cases, the visual information of a residual frame is in the same frequency bands as the original HDR frame, and the DCT quantization of the residual has a similar effect as for the original HDR pixel values. Therefore, a standard DCT quantization matrix can be used for encoding the residual frames.” Thus, in combination these teachings are interpreted to teach the spatial variance, and associated variance maps as used to preserve and restore color information.
III. Rejection of Dependent Claims 2-4, 12-13, 19 under 35 U.S.C. § 102

    PNG
    media_image2.png
    97
    347
    media_image2.png
    Greyscale
Appellant on page 9 of the Appeal brief filed on 11/23/2020 argues that Efremov fails to teach “differences below a first value to zero and differences above a second value to one”. Examiner respectfully disagrees. In Paragraph 80, Efremov teaches “Block 124 predicts how threshold contrast changes in the presence of the masking signal from original HDR frame 114. To model contrast masking, one can employ a threshold elevation function. The threshold elevation function may, for example,” with equation 16 reproduced below:


                                                                                                                   
 In Paragraph 81, Efremov teaches “Each CSF-weighted coefficient for the residual frame, R.sub.CSF, is compared to the value of the corresponding threshold elevation T.sub.e calculated from original HDR frame 114. If R.sub.CSF is smaller than the visibility threshold T.sub.e from Equation (16), the coefficient may be set to zero without introducing changes in the eventual reconstructed image that are noticeable.” This clearly teaches a weighting function setting to one or zero based on a threshold.

    PNG
    media_image2.png
    97
    347
    media_image2.png
    Greyscale
Appellant further argues on page 9 of the Appeal brief filed on 11/23/2020 that Efremov fails to teach a tone map calculates weights based on a tone map including a zero-weight region, a linear region, and a fully preserved region. In Paragraph 80, Efremov teaches “Block 124 predicts how threshold contrast changes in the presence of the masking signal from original HDR frame 114. To model contrast masking, one can employ a threshold elevation function. The threshold elevation function may, for example,” with equation 16 reproduced below:


                                                                                                                   
 In Paragraph 81, Efremov teaches “Each CSF-weighted coefficient for the residual frame, R.sub.CSF, is compared to the value of the corresponding threshold elevation T.sub.e calculated from original HDR frame 114. If R.sub.CSF is smaller than the visibility threshold T.sub.e from Equation (16), the coefficient may be set to zero without introducing changes in the eventual reconstructed image that are noticeable.” Associated Equation 17 is reproduced below:

    PNG
    media_image3.png
    54
    395
    media_image3.png
    Greyscale


Thus, Efremov clearly teaches contrast regions with zero weight, linear and fully preserved regions as defined by equations 16 and 17.
IV. Rejection of Dependent Claim 14 under 35 U.S.C. § 102
	Appellant further argues on page 9 and 10 of the Appeal brief filed on 11/23/2020 that Efremov fails to teach that “the encoding module encodes the difference frame lacking the discarded information using lossless compression”. However, Examiner respectfully disagrees In Paragraph 4, Efremov teaches “Many current image data formats specify pixel values using 24 or fewer bits per pixel. These bits specify both the brightness and color for the pixel. 24 bits is too few to specify both a full range of colors and a brightness that can be varied smoothly over the range that a high dynamic range display is capable of reproducing. To obtain full benefit from a high dynamic range display it is necessary to provide image data capable of specifying a wide range of pixel values. Various high dynamic range data formats that provide larger numbers of bits per pixel have been developed or proposed. Such high dynamic range data formats are not typically backward compatible with prior lower dynamic range data formats.” Where it clearly lays out the basic concept of HDR data being coded in such a way to have the full dynamic range of color and tone as compared to the lossy, LDR low dynamic range images. In Paragraph 25, Efremov teaches “Where LDR data 14 is encoded and compressed using a lossy algorithm, it is not possible to guarantee that the reconstructed version of LDR data 14 will be identical to the original LDR data 14. For this reason, FIG. 1 shows that block 19 receives as an input reconstructed LDR data 26. Reconstructed LDR data 26 is obtained by encoding/compressing LDR data 14 in block 20 to provide encoded compressed LDR data 22 and then decoding/decompressing encoded compressed LDR data 22 in block 24. Encoded compressed LDR data 22 is included in encoded image data 38. Line 15 illustrates a less accurate alternative in which block 18 uses LDR data 14 directly to establish prediction function 19.” In Paragraph 26, Efremov teaches “Prediction function 19 preferably exploits statistical relationships between pixel values in reconstructed LDR data 26 and corresponding pixel values in HDR data 12. In general, if one takes all pixels in reconstructed LDR image 26 for which the pixels all have the same particular pixel value, the corresponding pixels in HDR image data 12 will not all have the same pixel value. That is, in general, there is a one-to-many relationship between LDR pixel values and HDR pixel values.” Here it clearly teaches that LDR frames are coded using lossy algorithm, and HDR values (which are presumably not lossy in the same way) may be used to provide statistical correspondence in order to reconstruct the lossy LDR frames. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARHAN MAHMUD/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.